Title: To Thomas Jefferson from Isaac Briggs, 2 January 1804
From: Briggs, Isaac
To: Jefferson, Thomas


               
                  My dear Friend,
                  New Orleans, 2nd. of the 1st. Month 1804.
               
               Some time ago—very long after its date—the mail brought me thy favor of the 11th. of August. I had, as soon as it was possible for me, after my arrival in the Missisippi Territory, to give information which might be of any service to Gideon Fitz, taken the necessary care, by addressing a letter to him at Monticello. I have lately received a letter from him, dated at Louisville in Kentucky, which I immediately answered.
               Having so arranged my business in the Missisippi Territory, that I could leave it, in progress, for a short time without injury—having, from the beginning, been a warm admirer of thy measures respecting Louisiana—and sincerely rejoicing in their glorious result—I have yielded to my inclination to see the newly acquired Country, and to see my friend William C. C. Claiborne, in his new sphere of action.
               His difficulties appear to be great, and the peculiar duties of his present station extremely irksome. For many years, the Government of this country has been so administered that those channels through which the weak should have received protection in their persons and property, have been very corrupt. The administration has been made a lucrative trade through all its ramifications of Office.—Fraud towards their Prince and oppression on his subjects have been equally and systematically practised. Despotism and Licentiousness have been equally conspicuous:—An extensive aristocratic Class, wallowing in wealth and luxury, were licentious and oppressive in the extreme; for their wealth gave them influence, and the means of corruption; from interest, the latter was cherished, and the former, even the iron hand of Despotism dared not attempt to crush.
               In this situation, Claiborne, as Governor ad interim, finds affairs. The people, as is usual in all cases of great and sudden change, are unreasonable in their expectations. The reputation of the American Government is so high, that they expect from it, impossibilities—they expect unbounded licence in many of their vicious, luxurious, and oppressive habits, and at the same time, the full fruition of all those blessings of Republican liberty, which never did, nor never can, long exist, except bottomed on Economy and Virtuous Manners.
               So far as Claiborne’s instructions enjoin him to continue the Spanish System of Government, although perhaps unavoidable, his duties must be unpleasant—Many parts of that system, an honest, republican mind, as I think his is, considering their immediate operation or their more remote consequences, must abhor. The situation of the Governor of this Country, although gradually meliorating, cannot, for years to come, if he feel for Man—for rational Liberty—for Posterity, be a happy one. Considerable time is necessary to change, radically, long established habits—The qualifications requisite in a governor, to produce such a change here, are, I believe, extremely uncommon—Inflexible integrity, mild yet firm, a virtue superior to temptation—Intelligence to discern what is right, and resolution to do it, however unpopular for the moment—Perseverance not to be fatigued by difficulties into inaction—and Patience unconquerable by perverseness in others.
               My friend Claiborne’s measures, thus far, appear to be popular here—But the people do not yet feel the full effects of their change of Government—all is expectancy, which will be unreasonable of course;—disappointed characters are as yet few, nor have they had time to form a party, nor to put, in motion, the engines of calumny and misrepresentation.
               Claiborne has frequently expressed to me his undeviating wishes to retire to private life: having received so gratifying a proof of the President’s esteem as his last appointment, he says his political ambition is now satisfied. His only remaining political wish is, that, when the President appoints his successor, as Permanent Governor of Louisiana, he may do it in such a way that the Public may unequivocally know that it is not meant as a censure upon his conduct.
               My friend Trist’s situation is also in many respects disagreeable—he must bear many vexations—the merchants contend for the immediate enjoyment of all the privileges of the commercial system of the United States—it seems in vain that they are told they must wait the pleasure of Congress.
               Yet it were a pity that men of such integrity as Claiborne and Trist should withdraw, or be withdrawn, from a scene where such qualifications are so necessary—so indispensable in the production of a gradual reform.
               The Divine Author of Nature has indeed made this Country a Paradise—but Man has converted it into a Pandemonium. From the mild and equitable spirit of the American Government, my hopes are sanguine. From the very commencement of our career in the new order of things here, when vice and injustice hold out, for our acceptance, their many varying snares, concealed beneath the fascinating baits of interest and pleasure, may we not, for one moment, forget the wise, monitory injunction—
                  “Principiis obsta, serò medicina paratur.”
               The number of slaves in this country is already great, and the infatuated inhabitants are in the habit of increasing it by large importations—one vessel, the Collector informs me, with slaves from Africa, is now in the river, and several more expected soon to arrive. Oh! my friend,—may I not call thee the friend of Man!—is there no way of putting a stop to this crying, dangerous, national sin? As I have ridden through some parts of this western world; and observed the numerous defiles and almost impenetrable recesses, I have reflected that these oppressed people are acquainted, far better than their oppressors, with almost every private path and every retreat—that they are already discontented and disposed to throw off their yoke, on the least prospect of success; they are capable of secresy, and many of them of considerable system. Their Masters are alarmed and think to find their safety in a rigorous discipline—in my opinion, this will but hasten the crisis, and make the catastrophe more dreadful. My mind has pursued the subject, when retired for repose; and anticipation has transferred to this country the sanguinary scenes of St. Domingo—I have, from the very bottom of my heart, adopted thy own emphatic and beautiful expressions—“I tremble for my Country when I reflect that God is just—that his Justice cannot sleep forever—and that there is no attribute of the Deity which can take part with us in such a contest.”
               When we make, to the world, high professions of Republicanism—hold ourselves up as the boasted Guardians of the Rights of Man—and are reproached for inconsistency—what can we answer, but
                  “—Pudet hæc opprobria nobis;
                  “Et dici potuisse, et non potuisse refelli.”
               Of all countries which I have seen, I think this would be my choice as a residence, were it not for the sanction given to slavery—“Where liberty is, there is my Country.”
               Nothing, I think, but a strong sense of duty has made me endure so long, nor can make me endure much longer, a separation so painful as mine, from my beloved family. My ambition, I am convinced, is not a political one—my first object is, the approbation of my own conscience—my second is the approbation of worthy men. I pray thee, to accept of my grateful acknowledgements to thyself as a Father and a Friend, of whose good opinion I am highly solicitous; and to be assured that I am not disposed to retire from my post, while the President thinks me worthy of it, nor until he finds, or I can recommend, a successor who may equally answer the President’s scientific views in this country. I may, however, next summer, solicit permission to visit my family, on condition of making such arrangements in my public business that it may suffer neither injury nor delay in my absence—bearing in every respect the full responsibility of my office.
               Assuring thee of the warmth and sincerity of my gratitude and esteem, I am, respectfully, thy friend,
               
                  Isaac Briggs
               
            